



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Budlakoti, 2021 ONCA 290

DATE: 20210504

DOCKET: M52430 & M5244

(C68739)

Hoy, Hourigan and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

(Moving
    Party/Responding Party)

and

Deepan Budlakoti

Appellant

(Responding
    Party/Moving Party)

Samuel Greene, Brian G.
    Whitehead and Adrien Iafrate, for the moving party (M52430) and responding
    party (M52444)

Deepan Budlakoti, acting in person, responding party
    (M52430) and moving party (M52444)

Heard and released orally: May 3, 2021 by video
    conference

REASONS FOR DECISION

[1]

On December 15, 2020, Mr. Budlakoti was convicted of several firearms
    offences. He has outstanding post-trial
Charter
litigation ongoing in
    the Superior Court, seeking relief that includes a stay of his convictions. He
    has not yet been sentenced.

[2]

Two motions are before the court, one by the Crown and one by Mr.
    Budlakoti. They arise out of the two Notices of Appeal Mr. Budlakoti has
    submitted to this court.

[3]

The two Notices of Appeal challenge separate decisions:

1.

The Notice of Appeal filed October 26, 2020 challenges the September 21,
    2020 decision of Justice Philips summarily dismissing a pre-trial application
    by Mr. Budlakoti and other inmates seeking a stay of criminal proceedings and
Charter
damages as a result of alleged breaches of s. 7 of the
Charter
as a
    result of Ottawa Carleton Detention Centres response to the pandemic during
    his pre-trial detention (the 
Charter
Appeal); and

2.

The Notice of Appeal, a revised version of which was filed December 29,
    2020, challenges the October 16, 2020 decision of Justice Labrosse summarily
    dismissing two
habeas corpus
proceedings brought by Mr. Budlakoti
    challenging the conditions at the Ottawa Carleton Detention Centre at which he
    continues to be detained ( the 
Habeas
Appeal). In particular, he
    asserts (1) a failure to provide appropriate meals to him and (2) a failure to
    provide appropriate resources to ensure that he could prepare for his trial.

[4]

At present, only one Court of Appeal file number, C68739, has been
    assigned to both Notices of Appeal.

[5]

Turning first to the Crowns motion, the Crown seeks an order directing
    that the
Charter
Appeal be quashed on the basis that it is an appeal
    of an interlocutory order in a criminal matter for which there is no statutory
    or other right of appeal:
R. v. Meltzer
, [1989] 1 S.C.R. 1764.

[6]

We agree that Mr. Budlakoti has no right to launch an interlocutory
    appeal.  Mr. Budlakoti has not yet appealed his conviction. Should Mr.
    Budlakoti wish to challenge the October 26, 2020 decision which is the subject
    of his
Charter
Appeal, his recourse is to seek to do so in the context
    of an appeal against conviction, pursuant to s. 675 of the
Criminal Code
.
    Accordingly, the Crowns application is granted and an order shall issue
    quashing the
Charter
Appeal.

[7]

In his motion, Mr. Budlakoti asks the court to reconsider the March 15,
    2021 decision of MacPherson J.A. refusing his application for the appointment
    of counsel under s. 684 of the
Criminal Code
to act on his behalf on
    the
Habeas
Appeal. MacPherson J.A. accepted that Mr. Budlakoti does
    not have the means to retain counsel and would struggle to effectively advance
    an appeal himself if there were an arguable ground of appeal. However, he
    concluded that it was not in the interests of justice that Mr. Budlakoti have
    legal assistance because he did not have an arguable ground of appeal in the
Habeas
Appeal.

[8]

Mr. Budlakoti argues that MacPherson J.A. erred in concluding that he
    did not have an arguable ground of appeal.

[9]

Justice MacPherson considered and applied the correct legal test in
    concluding that counsel should not be appointed under s. 684. Mr. Budlakoti
    does not point to any material change in circumstances in the form of
    information or evidence that was not before MacPherson J.A. Moreover, we agree
    with his assessment of the merits.

[10]

Accordingly,
    Mr. Budlakotis motion for the appointment of counsel is dismissed.

[11]

The
Habeas
Appeal shall be scheduled for argument on September 7, 2021.

Alexandra Hoy J.A.

C.W. Hourigan J.A.

B. Zarnett J.A.


